Citation Nr: 1444846	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II due to medical treatment received at the VAMC in Miami, Florida from March 2006 to August 2006.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral eye disability due to medical treatment received at the Department of Veterans Affairs Medical Center (VAMC) in Miami, Florida from March 2006 to August 2006, to include right eye cataract surgery performed by the VAMC in Miami on August 2, 2006.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.  In July 2012, the Board remanded the claim to the RO for further development.


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus on June 15, 2006.  

2.  There is no additional disability due to the timing of diagnosis of or treatment for diabetes mellitus.

3.  The Veteran underwent right eye cataract surgery on August 2, 2006.  As a result of the surgery, the Veteran suffered an additional disability diagnosed as uveitic glaucoma of the right eye.

4.  The additional disability of uveitic glaucoma of the right eye status post cataract surgery was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II due to medical treatment received at the VAMC in Miami, Florida from March 2006 to August 2006 have not been met.  38 U.S.C.A. §§ 1151 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for bilateral eye disabilities with vision loss due to medical treatment received at the VAMC in Miami, Florida from March 2006 to August 2006, to include right eye cataract surgery performed by the VAMC in Miami on August 2, 2006, have not been met. 38 U.S.C.A. §§ 1151 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was advised in a January 2007 letter, prior to the initial September 2007 unfavorable rating decision. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained.  Moreover, the VA treatment records pertaining to the period in question, dated from March 2006 to August 2006, have been obtained, including informed consent for the August 2006 eye surgery.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's paperless Virtual VA and VBMS claims file, noting no additional pertinent, non-duplicative evidence.  Additionally, in January and February 2013, the VA obtained a VA examination and opinion.  The Board finds that the opinions received are thorough and well-explained such that further opinion or examination is not necessary in this case.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran claims that he suffers from an additional eye disability as a result of VA's mismanagement of his medical care.  Specifically, he contends that his diabetes went undiagnosed for three months, in that he was shown to have a high glucose level on laboratory testing in March 2006, but was not ultimately diagnosed and treated for diabetes until June 2006.  In that time, he developed loss of vision which necessitated cataract surgery.  He contends that if he had been able to treat his diabetes beginning in March 2006, the eye surgery would not have been necessary.  He contends that following the surgery, he suffered from complications resulting in uveitic glaucoma of the right eye, and that such additional disability was due to negligent surgery and treatment by the VA, that he was not informed of such a possible residual, or that it was an event that was not reasonably foreseeable.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability ... were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B); Viegas v. Shinseki, 705 F.3d 1374 (Fed.Cir.2013).  Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when hospital care or medical or surgical treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii).  Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided." 38 C .F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet.App. 362 (2013). 

Turning to the evidence of record, the VA treatment records reflect that in April 2003, routine laboratory testing showed a glucose level of 93.   In February 2005, routine laboratory testing showing a glucose level of 84.  In March 2006, routine laboratory testing showed a glucose level of 344, marked "H," for high.  Also in March 2006, the Veteran reported experiencing blurred vision for three months, which was thought to be related to his prescription for Wellbutrin.  In May 2006, the Veteran had an eye examination for blurry vision, but was found to have unremarkable ocular health.  In June 2006, the Veteran's psychiatrist diagnosed severe hyperglycemia and he was sent for medical intervention.  He was found to have a fasting glucose of 463 and then of 363.  He complained of blurred vision.  He was treated for dehydration and was started on oral medication.   He attended a diabetic education class.  Later in June, his fasting blood sugar level dropped to 160 once on oral medication and a diabetic regimen.  However, his blurred vision persisted.  It was felt that his symptoms were due to a cataract.  He reported blurred vision since February 2006.  In July 2006, he was diagnosed with a visually significant cataract in the right eye, with rapid progression over the previous five months. The Veteran underwent cataract extraction with implantation in early August 2006.  One week following the surgery, he was seen for severe post-operative inflammation.  Two days following, the inflammation was slowly decreasing.  In September 2006, the Veteran had elevated intraocular pressure.  He was using steroid drops.  The Veteran reported a distant history of head trauma with a punch to the eye.  He was diagnosed with angle recession glaucoma of the right eye with uncontrolled intraocular pressure which might have been a component of steroid response.  He had ongoing inflammation of the right eye.  In October 2006,  it was noted that the Veteran had a remarkable improvement in the control of his diabetes.  In November 2006, it was noted that the Veteran suffered from ocular hypertension probably due to a combination of angle recession and steroid use.  

A July 25, 2006, consent form signed by the Veteran shows that he was informed of the risks of cataract surgery of the right eye, to include the development of glaucoma, the need for additional treatment or surgery, and uveitis.  

In November 2007, the Veteran's optometrist submitted a statement that the Veteran suffered from chronic/recurrent anterior uveitis in the right eye.  He had a history of persistent post-operative inflammation of the right eye following cataract surgery in August 2006, with significant steroid response and high intraocular pressure.  He had also developed a resultant cystoid macular edema and had received a Luventis injection.  The medication used to treat his uveitis caused an increase in intraocular pressure.  It was the optometrist's opinion that it was as likely as not that the Veteran's cataract surgery caused the intraocular inflammatory flare-up, as surgeries typically did, resulting in the ocular uveitis and the likely need for surgery.

On January 2013 VA examination, after review of the record, the examiner concluded that there was no evidence of an additional disability due to a delay in diagnosis of diabetes.  It was noted that following the June 2006 elevated blood glucose level finding of 463, and subsequent oral hydration, diabetic medication regime, and diabetic education, his glucose levels were shown to return to an acceptable level without sequelae.  At the time of the Veteran's right eye surgery, his finger stick glucose levels were 94 and 95, within normal range.  There was no clinical evidence of any additional disability due to a delay in diagnosis and treatment for diabetes between March 2006 and June 2006.  While it was known that reversible symptoms of blurred vision may occur transiently during periods of elevated blood sugar levels, irreversible end-organ damage, including cataracts, is a result of longstanding exposure of tissues to high blood sugar levels.  In this case, the treatment records showed normal blood sugar levels even in 2005.  Therefore, the Veteran's diabetes had not been present for years prior to initiation of treatment.  Irreversible tissue damage would not have occurred as a result of the three month period between the Veteran's initial elevated glucose reading and the initiation of glucose control measures.  The examiner discussed the case with another physician, noting that risk factors for posterior subcapsular cataract formation included an age greater than 40 years and effects of systemic toxins such as alcohol and high levels of glucose over time.  The Veteran had a longstanding history of significant alcohol consumption, which began twenty seven years before the onset of his elevated glucose levels.  

On February 2013 VA examination, after physically examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with diabetes mellitus without diabetic retinopathy, visual field loss in left eye unknown etiology, pseudophakia, bilaterally, and history of uveitic glaucoma and angle recession in the right eye.  The examiner stated that it would be speculative to determine whether his cataracts were due to his diabetes.  Rather, the medical literature stated that alcohol consumption affected the risk for cataracts.  There was no way to distinguish whether his cataracts were due to alcohol consumption or to his diabetes.  The examiner concluded that the Veteran's uveitic glaucoma and angle recession of the left eye was not related to his diabetes mellitus, or due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  The examiner explained that diabetes mellitus did not cause this condition.  Rather, such was due to cataract surgery.  The mild inflammation the Veteran experienced following surgery was considered to be normal and was treated with topical steroid drops.  The Veteran happened to be a steroid responder, which resulted in a large increase in ocular pressure.  He also had an angle recession due to a very old trauma in the right eye per his medical records.  Due to the angle recession and being a steroid responder, treatment for the increase in ocular pressure required surgery and continued topical medication.  The VA had followed proper protocol in terms of treatment for the Veteran's eye condition, and the expected risks were noted in the signed consent form.

In this case, after weighing the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence weighs against the claims for compensation under 38 U.S.C.A. § 1151.  

First, the Board finds that there is no additional disability caused by delay of diagnosis of diabetes mellitus from March 2006 to June 2006, as concluded by the January 2013 VA examiner.  The January 2013 VA examiner reviewed the claims file and based upon that review and upon medical expertise, found no indication of sequelae of diabetes due to delay in diagnosis.  Once diagnosed and treated, the Veteran's blood glucose levels stabilized.  Moreover, the development of cataracts was considered to be irreversible organ damage, rather than the reversible and transient blurred vision associated with elevated blood sugar levels.  The Veteran's records did not demonstrate a longstanding history of elevated glucose levels.   Thus, the three month period between the elevated glucose level and treatment for diabetes would not have caused the development of cataracts, surgery for such, and resultant additional disability.  Thus, the competent medical evidence of record weighs against a finding that the delay in diagnosis of diabetes caused the Veteran to develop cataracts or any additional disability.

Next, the Board finds that although there was an additional disability due to the August 2006 cataract surgery of the left eye, such additional disability was a foreseeable consequence of the surgery, as was specifically noted in the signed August 2006 consent form.  That form stated that "uveitis"  and the "development of glaucoma" were two known risks of the procedure.  The Veteran's optometrist also stated that the Veteran's surgery resulted in intraocular inflammatory flare-up, as surgeries "typically did."  As was described on VA examination, the Veteran's response to surgery was that which would occur if the patient was a steroid responder and had previously suffered blunt trauma to the eye.  Thus, there was no indication that the additional disability was due to an event not reasonably foreseeable.

Finally, the Board finds that surgery itself, and the treatment following surgery, was within the degree of care that would be expected of a reasonable health care provider.  The February 2013 VA examiner found that the treatment the Veteran received was the proper course of care and determined that the resulting additional disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  A review of the VA treatment records does not support the contention of negligence in this case.  Rather, the Veteran suffered a known residual that was treated in accordance with medical protocol.  Thus, although the Veteran suffered from angle recession and was found to be a steroid responder following the 2006 cataract surgery, such does not rise to the level of negligence on the part of the VA.  Accordingly, the Board finds that the elements necessary to prevail on a claim under the criterion set out in 38 U.S.C.A. § 1151 have not been met.

The Board notes that the Veteran has submitted an article drawing a link between diabetic retinopathy and surgery.  However, the Veteran does not suffer from diabetic retinopathy, thus the article is not persuasive evidence in this case.

The Board acknowledges that the Veteran is competent to describe symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  He is not competent, however, to offer a medical diagnosis or etiological opinion in this case.  In that regard, for the reasons explained above, the Board finds that his statements are outweighed by the VA examiners opinions.  The Veteran does not have the medical competence to provide an opinion as to the etiology of his cataracts and post-surgery uveitis and open angle glaucoma.  The VA examiners provided an adequate rationale and clear conclusion in finding against the claims.  Accordingly, the Board finds that the Veteran's diabetes mellitus and eye disability are not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and are not the result of an event that was not reasonably foreseeable.  Therefore, the claims for compensation under 38 U.S.C.A. § 1151 must be denied.

ORDER

A claim for compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II due to medical treatment received at the VAMC in Miami, Florida from March 2006 to August 2006 is denied.

A claim for compensation under 38 U.S.C.A. § 1151 for a bilateral eye disability due to medical treatment received at the Department of Veterans Affairs Medical Center (VAMC) in Miami, Florida from March 2006 to August 2006, to include right eye cataract surgery performed by the VAMC in Miami on August 2, 2006
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


